DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 (Currently Amended)

Claim Objection
Claim(s) 8 is/are objected to because of the following informalities:
Claim 8, lines 3 and 6, the recitation “the external device” should be:
-- the at least one external device --
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claim 1, the claim is directed to a judicial exception (mental process or mathematical concept).  The recitations "receive one or more criteria", "receive data" and "update the charging/discharging profile" are mathematical and/or mental processes (Step 2, Prong One of the analysis).
Claim 1 recites additional elements (processor), but the elements do not integrate the judicial exception in to a practical application (Step 2, Prong Two of the analysis). The additional element(s) merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
Lastly, the additional elements (processor) do not amount to significantly more than the judicial exception. 
Claims 2-6, 10-15 and 18 are also rejected under the basis described above for the same reasons. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-15 and 17-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shimizu (U.S. 2017/0259683).

Regarding claim 1, Shimizu (U.S. 2017/0259683) teaches in Fig. 1 and 2, an optimization system (199; [0059] [0060] [0102]) comprising:
a processor (225; [0102] [0104]) configured 
(i) to receive one or more criteria for optimizing use (204-206, 208, 210, 212, 214 and 216) of a power storage device (251) in an application device (vehicle 123), 
(ii) to receive data comprising at least one of user input(s) (216; user’s smart phone), data from a cloud ([0119]), and data regarding the application device (vehicle 123; [0061]-[0063]), and 
(iii) to determine a charging/discharging profile for charging (212) or discharging ([0004] [0060]-[0062]) the power storage device (251) from the received data based on the received one or more criteria (204-206, 208, 210, 212, 214 and 216); and 
an output (coupled to interface 220) configured to output the charging/ discharging profile (for 212; [0004] [0060]-[0062]),
wherein the processor is further configured (i) to receive at least one of the user feedback (via 216; user’s smart phone; [0060] [0061] [0068]) regarding the charging/discharging profile (for 212; [0004] [0060]-[0062]), machine learning data, big data (from 105, 157), and a change (electricity prices, [0054]; electricity usage [0057]; vehicle 123 charge/discharge, charge schedule, travel route, map, weather, etc. [0060]-[0062] [0068]) regarding the optimization system (199) and/or the application device (vehicle 123) and (ii) to update the charging/discharging ([0060]-[0062]) based on the received at least one of the user feedback (via 216; user’s smart phone) regarding the charging/discharging profile (for 212; [0004] [0060]-[0062]), machine learning data, the big data (from 105, 157), and the change (electricity prices [0054]; electricity usage [0057]; vehicle 123 charge/discharge, charge schedule, 123 travel route, map, weather, etc. [0060]-[0062] [0068]) regarding the optimization system (199) and/or the application device (123), and (ii) to update the charging/discharging profile (for 212; [0004] [0060]-[0062])  based on the received at least one of the user feedback (via 216; user’s smart phone; [0060] [0061] [0068]) regarding the charging/discharging profile (for 212; [0004] [0060]-[0062]), the machine learning data, (the big data (from 105, 157), and the change regarding the optimization system (199) and/or the application device (123).
Regarding claim 2, Shimizu teaches in Fig. 1 and 2, the optimization system of claim 1,  wherein: the data regarding the application device (123) include one or more parameters (vehicle arrival time, departure time [0018] [0108]) of the application device (123) and data recorded (historical cost based on charge schedule of vehicle 123; [0188]) or derived at the application device (123), and the one or more parameters of the application device (123) comprises one or more parameters (discharge data [0106] [0188]) of the power storage device (251) and powertrain parts (of vehicle 123; abstract; [0032] [0120]).
Regarding claim 3, Shimizu teaches in Fig. 1 and 2, the optimization system of claim 2, wherein the data regarding the application device comprise real-time data (vehicle arrival time, departure time [0018] [0108]) and historical data (historical vehicle arrival time, departure time [0112]; historical cost based on charge schedule [0188]).
Regarding claim 4, Shimizu teaches in Fig. 1 and 2,  the optimization system of claim 1,  wherein: the application device comprises an electric vehicle (123), and the processor (225; [0102] [0104]) is further configured to determine an expected route ([0068]) and/or power consumption ([0094]) for the electric vehicle (123) according to driving behaviors (e.g., driving velocity/acceleration [0035]) and charging behaviors (charge schedule, charge amount/level [0035] [0003] [0004] and/or discharge to sell some power [0006]) of a user ([0061] [0060] [0068]), and to determine the charging/discharging profile (for 212; [0004] [0060]-[0062]) for charging or discharging ([0060]-[0062]) the power storage device (251) based on the expected route ([0068]) and/or power consumption ([0094]) for the electric vehicle (123).
Regarding claim 5, Shimizu teaches in Fig. 1 and 2, the optimization system of claim 1,  wherein, the one or more criteria (204-206, 208, 210, 212, 214 and 216) include a plurality of criteria (charge schedule, charge amount, discharge battery to sell power [0003] [0004] [0006]) for optimizing use (199; [0059] [0060] [0102])  of the power storage device (251) in the application device (vehicle 123), and the processor (225; [0102] [0104]) is further configured to receive the plurality of criteria [0003] [0004] [0006]) for optimizing use (199; [0059] [0060] [0102]) of the power storage device in the application device (battery of 123);
to receive a weighting factor ([0053]) for each criterion of the plurality of criteria ([0003] [0004] [0006]); 
to determine one or more optimizing parameters (204-206, 208, 210, 212, 214 and 216) for each criterion of the plurality of criteria ([0003] [0004] [0006]) based on the received data; and 
to determine the charging/discharging profile (for 212; [0004] [0060]-[0062]) based on the one or more optimizing parameters (204-206, 208, 210, 212, 214 and 216) and the weighting factor ([0053]) for each criterion of the plurality of criteria ([0003] [0004] [0006]).
Regarding claim 6, Shimizu teaches in Fig. 1 and 2,  the optimization system of claim 1,  wherein the received one or more criteria (charge schedule, charge amount, discharge battery to sell power [0003] [0004] [0006]) comprise battery lifetime ([0026]), range extension ([0169]), performance ([0169]), electricity cost ([0006]), efficiency ([0086] [0216]) and/or charging time ([0006]).
Regarding claim 7, Shimizu teaches in Fig. 1 and 2, the optimization system of claim 1,  further comprising: the application device (123) comprising the power storage device (of vehicle 123; [0032] [0063]) to be charged, a charging device (charging system 191; [0037] [0036] [0065]) configured to couple to a power supply (via 116 from 170 or via 114 from 112; [0038]-[0040] and to generate a charging current (via 118 between 191 and 123) to the power storage device (of vehicle 123; [0032] [0063]) from the power supply, and at least one external device (105, user’s smart phone [0061]) configured to couple to the application device (123) and/or the charging device (191), wherein the processor (225; [0102] [0104]) is located at least one ([0038]-[0040]) of the application device ([123]), the charging device (191) and the at least one external device (105, user’s smart phone [0061]).
Regarding claim 8, Shimizu teaches in Fig. 1 and 2, the optimization system of claim 7, wherein: the processor (225; [0102] [0104]) is further configured
to receive (data communication of 191, 112, 170, user smart phone, etc. via wireless network 105, Fig. 2; [0060] [0061]) at least one of data regarding the charging device (191 communicates with 225 via 220), data regarding the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040] and data from the external device (105, user’s smart phone [0061]), and 
to determine the charging/discharging profile (for 212; [0004] [0060]-[0062])   based on the received data (of 204-206, 208, 210, 212, 214 and 216) and the received at least one of data regarding the charging device (191), the data regarding the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040] and the data from the external device (105, user’s smart phone [0061]), and the data regarding the charging device (191) and the data regarding the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040] respectively include one or more parameters ([0035] [0068]) of the charging device (191) and the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040] and data recorded (141; [0035] [0068]) or derived at the charging device (191) and the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040].
Regarding claim 10, Shimizu (U.S. 2017/0259683) teaches in Fig. 1 and 2, an optimization method (of 199; [0059] [0060] [0102]) comprising: receiving one or more criteria for optimizing use (204-206, 208, 210, 212, 214 and 216) of a power storage device (251) in an application device (vehicle 123; [0030]); receiving data comprising at least one of user input(s) (216; user’s smart phone; [0061] [0060] [0068]), data from a cloud ([0119]), and data regarding the application device (vehicle 123; [0061]-[0063]);
determining a charging/discharging profile for charging (212) or discharging ([0004] [0060]-[0062]) the power storage device (of 123) from the received data based on the received one or more criteria (204-206, 208, 210, 212, 214 and 216); 
receiving at least one of the user feedback (via 216; user’s smart phone; [0060] [0061] [0068]) regarding the charging/discharging profile (for 212; [0004] [0060]-[0062]) , machine learning data, big data (from 105, 157), and a change (electricity prices, [0054]; electricity usage [0057]; vehicle 123 charge/discharge, charge schedule, travel route, map, weather, etc. [0060]-[0062] [0068]) regarding the optimization system (199) and/or the application device (vehicle 123) and
updating the charging/discharging profile (for 212; [0004] [0060]-[0062]) based on the received at least one of the user feedback (via 216; user’s smart phone; [0060] [0061] [0068]) regarding the charging/discharging profile (for 212; [0004] [0060]-[0062]) , machine learning data, the big data (from 105, 157), and the change (electricity prices [0054]; electricity usage [0057]; vehicle 123 charge/discharge, charge schedule, 123 travel route, map, weather, etc. [0060]-[0062] [0068]) regarding the optimization system (199) and/or the application device (123).
Regarding claim 11, Shimizu teaches in Fig. 1 and 2, the optimization method of claim 10, wherein: the data regarding the application device include one or more parameters (vehicle arrival time, departure time [0018] [0108]) of the application device (123) and data recorded (historical cost based on charge schedule of vehicle 123; [0188]) or derived at the application device (123), and the one or more parameters of the application device (123) comprises one or more parameters (discharge data [0106] [0188]) of the power storage device (251) and powertrain parts (of vehicle 123; abstract; [0032] [0120]).
Regarding claim 12, Shimizu teaches in Fig. 1 and 2, the optimization method of claim 11, wherein the data regarding the application device comprise real-time data (vehicle arrival time, departure time [0018] [0108]) and historical data (historical vehicle arrival time, departure time [0112]; historical cost based on charge schedule [0188]).
Regarding claim 13, Shimizu teaches in Fig. 1 and 2, the optimization method of claim 10,  wherein: the application device comprises an electric vehicle (123), and the method further comprises: determining an expected route ([0068]) and/or power consumption ([0094]) for the electric vehicle (123) according to driving behaviors (e.g., driving velocity/acceleration [0035]) and charging behaviors (charge schedule, charge amount/level [0035] [0003] [0004] and/or discharge to sell some power [0006]) of a user ([0061] [0060] [0068]), and determining the charging/discharging profile (for 212; [0004] [0060]-[0062]) for charging or discharging ([0060]-[0062]) the power storage device (251) based on the expected route ([0068]) and/or power consumption ([0094]) for the electric vehicle (123).
Regarding claim 14, Shimizu teaches in Fig. 1 and 2, the optimization method of claim 10, wherein, the one or more criteria (204-206, 208, 210, 212, 214 and 216) include a plurality of criteria (charge schedule, charge amount, discharge battery to sell power [0003] [0004] [0006]) for optimizing use (199; [0059] [0060] [0102]) of the power storage device (251) in the application device (vehicle 123), and the method further comprises:
receiving a plurality of criteria ([0003] [0004] [0006]) for optimizing use (199; [0059] [0060] [0102]) of the power storage device in the application device (battery of 123);
receiving a weighting factor  ([0053]) for each criterion of the plurality of criteria    ([0003] [0004] [0006]); determining one or more optimizing parameters (204-206, 208, 210, 212, 214 and 216) for each criterion of the plurality of criteria ([0003] [0004] [0006]) based on the received data; and determining the charging/discharging profile (for 212; [0004] [0060]-[0062])   based on the one or more optimizing parameters (204-206, 208, 210, 212, 214 and 216) and the weighting factor ([0053]) for each criterion of the plurality of criteria ([0003] [0004] [0006]).
Regarding claim 15, Shimizu teaches in Fig. 1 and 2, the optimization method of claim 10, wherein the received one or more criteria (charge schedule, charge amount, discharge battery to sell power [0003] [0004] [0006]) comprise battery lifetime ([0026]), range extension ([0169]), performance ([0169]), electricity cost ([0006]), efficiency ([0086] [0216]) and/or charging time ([0006]).
Regarding claim 17, Shimizu teaches in Fig. 1 and 2, the optimization method of claim 10, further comprising: receiving (data communication of 191, 112, 170, user smart phone, etc. via wireless network 105, Fig. 2; [0060] [0061]) at least one of data regarding a charging device (charging system 191; [0037] [0036] [0065]) configured to couple to a power supply  (via 116 from 170 or via 114 from 112; [0038]-[0040]) and generate a charging current (via 118 between 191 and 123) to the power storage device (of vehicle 123; [0032] [0063]) from a power supply, data regarding the power supply and the data from an external device (105, user’s smart phone [0061]) configured to be coupled to the application device (123) and/or the charging device (191);
determining the charging/discharging profile (for 212; [0004] [0060]-[0062]) based on the received data (204-206, 208, 210, 212, 214 and 216) and the received at least one of data regarding the charging device (191), the data regarding the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040]) and the data from the external device (105, user’s smart phone [0061]), 
wherein the data regarding the charging device  (191) and the data regarding the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040]) respectively include one or more parameters ([0035] [0068]) of the charging device  (191) and the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040]) and data recorded (historical cost based on charge schedule of vehicle 123; [0188]) or derived at the charging device (191) and the power supply (via 116 from 170 or via 114 from 112; [0038]-[0040]).
Regarding claim 18, Shimizu teaches in Fig. 1 and 2, the optimization method of claim 10, wherein a computer storage medium ([0105]) comprises instructions ([0105] [0122]) for, when executed by one or more processors ([0102] [0104]), performing the method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. 2017/0259683), as applied above in claims 1 and 10, further in view of Paryani (U.S. 2011/0012563).
Regarding claim 9, Shimizu teaches in Fig. 1 and 2, the optimization system of claim 1, wherein: the received one or more criteria (charge schedule, charge amount, discharge battery to sell power [0003] [0004] [0006]) comprise at least battery lifetime ([0026]), the processor is configured to determine the charging/discharging profile (for 212; [0004] [0060]-[0062]) as having 
The combination does not explicitly teach having a first charging phase, a second charging phase and a third charging phase, and the power storage device is charged to an optimal storage state of charge in the first charging phase, waits in the second charging phase and is charged to a desired state of charge in the third charging phase before an expected end of charge.
Paryani (U.S. 2011/0012563) teaches having a first charging phase (abstract, lines 7-12), a second charging phase (abstract, lines 12-17) and a third charging phase (abstract, lines 17-22), and the power storage device is charged to an optimal storage state of charge in the first charging phase (abstract, lines 7-12), waits in the second charging phase (abstract, lines 12-17) and is charged to a desired state of charge in the third charging phase before an expected end of charge (abstract, lines 17-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate having a first charging phase, a second charging phase and a third charging phase, and the power storage device is charged to an optimal storage state of charge in the first charging phase, waits in the second charging phase and is charged to a desired state of charge in the third charging phase before an expected end of charge of Paryani’s into Shimizu’s,  in order to provide a fast charging with adjustable voltage control (title; Parayani).
Regarding claim 16, Shimizu teaches in Fig. 1 and 2, the optimization method of claim 10, wherein; the one or more criteria (charge schedule, charge amount, discharge battery to sell power [0003] [0004] [0006]) comprise at least battery lifetime ([0026]), and the method further comprises determining the charging profile (for 212; [0004] [0060]-[0062]) as having 
The combination does not teach having a first charging phase, a second charging phase and a third charging phase, charging the power storage device to an optimal storage state of charge in the first charging phase, waiting in the second charging phase, and charging to a desired state of charge in the third charging phase before an expected end of charge.
Paryani (U.S. 2011/0012563) teaches having a first charging phase (abstract, lines 7-12), a second charging phase (abstract, lines 12-17) and a third charging phase (abstract, lines 17-22), charging the power storage device to an optimal storage state of charge in the first charging phase (abstract, lines 7-12), waiting in the second charging phase (abstract, lines 12-17), and charging to a desired state of charge in the third charging phase before an expected end of charge (abstract, lines 17-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate having a first charging phase, a second charging phase and a third charging phase, charging the power storage device to an optimal storage state of charge in the first charging phase, waiting in the second charging phase, and charging to a desired state of charge in the third charging phase before an expected end of charge of Paryani’s into Shimizu’s,  in order to provide a fast charging with adjustable voltage control (title; Parayani).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2013/0346762, U.S. 2010/0179704, U.S. 2011/0231028, U.S. 2012/0130556, U.S.9664745.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859